—Proceeding pursuant to CPLR article 78 to review a determination of the respondent *648Commissioner of the New York State Department of Environmental Conservation, dated June 12, 1985, which, after a hearing, granted a permit to Jayne Vozeulas to construct a single-family house and septic system, subject to certain special conditions recommended in the hearing report.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
We find that the Department of Environmental Conservation (hereinafter the department) thoroughly examined and evaluated all possible environmental concerns, and amply satisfied the requirement that it take a "hard look” at such concerns and give a "reasoned elaboration” for its determination (Aldrich v Pattison, 107 AD2d 258, 263-265; Horn v International Business Machs. Corp., 110 AD2d 87, 93, Iv denied 67 NY2d 602). In addition, the respondent Commissioner correctly conditioned the grant of the permit on the applicant’s obtaining approval from the Suffolk County Department of Health Services for the septic system proposed to be located on her property (cf., Matter of Tehan v Scrivani, 97 AD2d 769, 770).
We have considered the petitioners’ remaining arguments and find them to be without merit. Mangano, J. P., Bracken, Eiber and Harwood, JJ., concur.